[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
At a hearing held October 21, 1991, on defendants' Seymour Brandman's and Norman Brandman's, motion to strike, counsel for the movants withdrew all portions of his clients' motion except that which challenges the legal sufficiency of counts six and fifteen of the plaintiff's Revised Complaint dated September 24, 1990. As to those counts, the defendants claimed that neither stated a cause of action upon which relief might be granted because each sought to impose vicarious liability on the defendants for the negligent acts of plaintiff's employer, an independent contractor who is alleged to have been hired by the defendants to perform certain construction work on a property owned by them. The defendants' motion is hereby ordered granted under the authority of Ray v. Schneider, 16 Conn. App. 660, which squarely controls the issue here presented.
MICHAEL R. SHELDON JUDGE, SUPERIOR COURT